DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov et al. (U.S. Publication 2018/0004513), hereinafter Plotnikov in view of Won (U.S. Publication 2008/0208942), hereinafter Won.




decode circuitry (see Fig. 1, Decoder 102) to decode an instruction (see Fig. 4, Instruction 401) having fields for an opcode (see Fig. 15A), a source matrix (see Fig. 4, Comparison Matrix) operand identifier, and a destination matrix operand identifier (see Fig. 4, Register(s) 408); and 

execution circuitry (see Fig. 4, Execution Unit 404) to execute the decoded instruction to transpose (transpose operation, see Paragraph 88)

Plotnikov does not disclose expressly each row of elements of the identified source matrix operand into a corresponding column of the identified destination matrix operand (Note, even though transpose implies row/column elements are converted to column/row elements).

Won does disclose each row of elements of the identified source matrix operand into a corresponding column of the identified destination matrix operand (see Fig. 4A and 4B; and see Paragraph 31).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Won into Plotnikov



As to claim 2, the modification teaches the processor of claim 1, wherein the opcode defines a size (datatype, see Plotnikov Paragraph 190) of each data element of the source and destination matrix operands.  

As to claim 3, the modification teaches the processor of claim 2, wherein the size of each data element of the source and destination matrix operands is a doubleword (doubleword, see Plotnikov Paragraph 61).  

As to claim 4, the modification teaches the processor of claim 2, wherein the size of each data element of the source and destination matrix operands is a word (word, see Plotnikov Paragraph 61).  

As to claim 5, the modification teaches the processor of any of claims claim 1, wherein the execution circuitry is to transpose each row of the identified source matrix operand to a corresponding column of the identified destination matrix operand and zero any remaining columns (see Plotnikov Fig. 9, Column 0) of the identified destination matrix operand and unconfigured rows of the identified destination matrix operand.  

claim 1, wherein the source matrix operand is a plurality of registers (see Plotnikov Fig. 17, Vector Registers 1710) to represent a matrix.  

As to claim 7, the modification teaches the processor of any of claims claim 1, wherein the execution circuitry is to fault upon a determination of one of: the identified source operand has a different number of rows than a number of columns of the identified destination operand, the identified source operand has a different number of columns than a number of rows in the identified destination operand, and the identified source and destination matrix operands have different sized data elements (both fail, see Plotnikov Paragraph 47).

As to claims 8-17, and 19-21, they are directed to a method/program to implement the device as set forth in claims 1-7.  Therefore, they are rejected on the same basis as set forth hereinabove.



Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Khare et al. (US 20150135195 A1) discloses compact state management; and

Adrian et al. (US 20120254588 A1) discloses blending two source of operands with single destination.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HYUN NAM/Primary Examiner, Art Unit 2183